DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
This Action is in response to the Amendment filed June 9, 2022.
In view of the Amendment, the rejection of claims 6-7 under 35 USC 112 and the rejection of claims 1-22 on the ground of nonstatutory double patenting as being unpatentable over Patent Application No. 16/604,348, as set forth in the Office Action dated 02/09/2022, are withdrawn. However, the rejection of claim 22 under 35 USC 112 is maintained.
Claims 1, 6, 11, and 22 are amended.
Claim 23 is added.
Claims 1-23 are pending.

Response to Arguments
Applicant’s arguments, see bottom of page 9 to page 16, filed June 9, 2022, with respect to the claim rejections under 35 USC 102 and 103 have been fully considered and are persuasive.  The Examiner notes that the originally filed specification does not provide support for the invention as now claimed. The originally filed specification provides support for the CMOS chip including a flexible probe, but not “forming” a flexible probe (see page 3, lines 3-10: CMOS probes are provided and each CMOS chip includes a probe).  The rejections of claims 1-22 under 35 USC 102 and 103 have been withdrawn; but are replaced with a rejection under 35 USC 112(a). 

Applicant's arguments filed June 9, 2022 concerning the ‘705 patent double patenting rejection have been fully considered but they are not persuasive. US Patent No. 10/799,705 recites: a flexible pliable single complementary-metal-oxide-semiconductor chip integrated into the tail portion. That is,  the CMOS chip is part of the flexible probe, or, comprises a part of the flexible probe. The originally-filed specification has support for the CMOS chip including a probe. The CMOS chip integrated into the tail portion is defined as various parts or aspects of the CMOS chip are linked or coordinated into the tail portion of the flexible probe, or, includes/comprises a part of  the flexible probe. Thus, while the words are slightly different, the claims of the instant invention are not patentably distinct from the “705 patent.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the single CMOS chip forming the flexible probe of claim 1 or the at least one CMOS chip of claim 22 and the flexible probe being part of the CMOS of claim 23 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
 	The originally filed specification does not provide support for the invention as now claimed in that the originally-filed specification does not describe or illustrate: “a single complementary-metal-oxide-semiconductor (CMOS) chip which forms the flexible probe” (claim 1, lines 5-6); or, “at least one flexible pliable complementary-metal-oxide-semiconductor chip forms the at least one of the at least one of the flexible probes” (claim 22, lines 6-7); or, “the flexible probe is part of the CMOS” (claim 23). The originally filed specification provides support for the CMOS chip including a part of a flexible probe, but not “forming” a flexible probe (see page 3, lines 3-10: CMOS probes are provided and each CMOS chip includes a probe). There is no support found for new claim 23: “wherein the flexible probe is a part of the CMOS”. The originally-filed specification recites: each CMOS chip includes flexible probe, but does not state that the flexible probe is part of the CMOS (sic). The definition of “include” is “comprise as a part of a whole” (https://www.merriam-webster.com/dictionary/include). That is, one of ordinary skill in the art would understand that the originally-filed specification discloses that the CMOS chip comprises a part of the flexible probe. The originally-filed specification does not use the root of word “form”.
The drawings do not illustrate a CMOS chip forming a flexible probe. The detailed description of Fig. 2 indicates that probe 112 includes a head portion including one or more antennas 204 and a tail portion 202 with electrodes 208 positioned throughout its length (page 9, lines 1-7 of the originally-filed specification) and that electrodes 208 can be in contact with multiple metal layers in a CMOS transistor 210 (page 9, lines 14-17 of the originally-filed specification). As shown in Fig. 2 of the originally-filed specification, a single CMOS chip 210 does not form a flexible probe having a head portion with antennas 204 and a tail portion 202. A plurality of CMOS chips 210 are part of the tail portion of the flexible probe as shown in Fig. 2. 
	Accordingly, the originally-filed specification would not reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 22-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 22 recites the limitation "the one or more inductors" in line 11.  There is insufficient antecedent basis for this limitation in the claim.
	Claim 23 recites the limitation “the CMOS”. There is insufficient antecedent basis for this limitation as the abbreviation is not mentioned earlier in independent claim 22 or claim 23. Claim 22 recites “at least one flexible pliable complementary-metal-oxide-semiconductor chip”. It is unclear if the flexible probe is part of a CMOS chip or CMOS technology or CMOS [noun].

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 10,799,705. Although the claims at issue are not identical, they are not patentably distinct from each other because at least one claim of the present application is an obvious variant of at least one claim of the ‘705 patent.
Claims 1-10 of the present application conflict with claims 1-10 of the ‘705 patent, respectively. Claims 11-21 of the present application conflict with claims 11-21 of the ‘705 patent. Claim 22 of the present application conflicts with claim 22 of the ‘705 patent. With respect to the CMOS chip forming a flexible probe, the Examiner cannot find support for that claim in the originally-filed specification, but has found support for the CMOS chip including a part of the flexible probe. Claims 1, 11, and 22 of the ‘750 patent are an obvious variant of that language supported by the originally-filed specification. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE M VOORHEES whose telephone number is (571)270-3846. The examiner can normally be reached Monday-Friday 8:30 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on 571 272 8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CATHERINE M VOORHEES/Primary Examiner, Art Unit 3792